Citation Nr: 0020382	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-00 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including colitis.

2.  Entitlement to a compensable evaluation for multiple 
noncompensable disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
August 1980.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision, 
in which the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) denied the veteran's 
claims of entitlement to service connection for a stomach 
condition/colitis, and entitlement to a 10 percent evaluation 
based on multiple noncompensable disabilities. 


FINDING OF FACT

The veteran's claim is plausible inasmuch as it is supported 
by service medical records disclosing regular treatment for 
variously diagnosed stomach disorders, a current diagnosis of 
stomach discomfort, and a VA examiner's opinion suggesting a 
link between the stomach discomfort and irritable bowel 
syndrome, one of the stomach disorders diagnosed in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a stomach 
disorder, including colitis, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for a stomach disorder.  
Before the Board can decide the merits of the veteran's 
claim, it must first determine whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
To be well grounded, a claim need not be conclusive, but it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and his claim fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested peptic 
(gastric or duodenal) ulcers to a degree of ten percent 
within one year of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a) (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

The veteran served on active duty from November 1956 to 
August 1980.  His service medical records reflect that he was 
treated for stomach complaints and diagnosed with multiple 
stomach disorders during this time period.  In February 1959, 
he was hospitalized for and diagnosed with acute enteritis of 
an undetermined organism.  In October 1963, March 1964 and 
January 1968, he complained of nausea, vomiting and severe 
abdominal cramps and pain.  During these visits examining 
medical professionals did not associate these complaints with 
a particular disorder, but one medical professional indicated 
that the veteran might have gastroenteritis with cramps.  It 
was noted that the physical examination was completely 
negative.  This diagnosis was confirmed during two visits in 
November 1968.  According to a Medical Recommendation for 
Flying Duty dated November 1968, the veteran's 
gastroenteritis was due to an unknown cause.

In September 1970, the veteran reported that he continued to 
have a dull aching sensation in his left side with diarrhea.  
He claimed that he had been experiencing these symptoms for 
two years.  According to a clinical record from a regional 
United States Air Force hospital, previously conducted 
studies, including a sigmoidoscopy and proctoscopy, disclosed 
no abnormalities.  Later that month, the veteran reported a 
five-year history of abdomen pain after eating, frequent 
diarrhea with yellow mucous and flatulence.  The examining 
medical professional diagnosed functional bowel syndrome.  
The veteran sought treatment for stomach complaints twice in 
October 1970 and again in December 1970.  During the first 
visit, an examining medical professional suggested that the 
veteran try a lactose-free diet.  During the second and third 
visits, an examining medical professional confirmed 
functional bowel syndrome.  By June 1971, it was noted that 
the veteran's diarrhea had somewhat improved and that he was 
still following a lactose-free diet.  Later that month, an 
examining medical professional indicated that the veteran 
presented with symptoms typical of mucous colitis.  He noted 
that x-rays and tests were negative, and diagnosed mucous 
spastic colitis and possible mild lactose deficiency.  

During an annual flying examination in October 1971, an 
examining medical professional noted that the veteran had 
been treated for mucous spastic colitis from December 1970 to 
January 1971, and had no sequela.  During the annual flying 
examination conducted the following year, in October 1972, a 
medical professional indicated that the veteran had a two-
year history of spastic colitis that was moderately 
symptomatic.  In November 1972, the veteran reported that he 
had been grounded from flying and his spastic colitis was 
improving.    

From January 1975 to February 1977, the veteran presented on 
four occasions with complaints of abdominal pain and loose 
stools.  During the first two visits in January 1975, a 
medical professional diagnosed irritable colon and noted that 
the veteran was responding to medication.  During the third 
visit, no diagnosis was rendered.  During the fourth visit, 
an examining physician diagnosed irritable bowel syndrome.  
The veteran was seen again in September 1978 and was shown to 
have abdominal pain.  During a periodic examination in 
October 1978, the veteran reported stomach, liver, or 
intestinal trouble, and the examining medical professional 
noted that the veteran's stomach problem referred to spastic 
colon.  The veteran was last seen in July 1980 for epigastric 
pain.  His abdomen was soft with no tenderness and the 
diagnosis was gastritis. 

In March 1998, the veteran filed an application for service 
connection for, in part, a chronic stomach disorder.  Therein 
he indicated that he had been treated for this and other 
disorders from 1980 to 1995 at a United States Air Force 
base.  Records of this treatment reflect that, in August 
1985, the veteran complained of bloody stools and 
constipation, was diagnosed with proctitis with internal and 
external hemorrhoids, and underwent surgery.  They also 
reflect that, with the exception of this August 1985 visit, 
from 1985 to 1992, the veteran presented on multiple 
occasions with various medical complaints, none of which 
related to his stomach.  

The veteran underwent a United States Air Force health study 
in 1997.  According to September 1997 and October 1997 
letters from Anthony P. Moore, M.D., during this study, no 
stomach disorder was diagnosed.  During an April 1998 VA feet 
examination, the veteran reported a history of an 
irritable/spastic colon, a negative "sigmoid procto and 
barium enema" in 1970, and frequent bouts of abdominal pain 
from 1976 to 1977.  He also reported that he had constant 
aching in his intestines, which felt like dragging a corncob 
through his intestines, constipation, and discomfort 80 
percent of the time.  He explained that his aching was not 
associated with meals, and that, despite having undergone a 
colonoscopy in the 1980s, no stomach disorder had been found.  
He denied ulcers and indicated that he had decreased his 
coffee intake and was avoiding fiber so as not to irritate 
his stomach and colon.  The VA examiner noted positive bowel 
sounds in all quadrants, a soft abdomen, and no 
hepatosplenomegaly, masses or tenderness (although the 
veteran reported pressure over the left upper and lower 
quadrants).  He diagnosed stomach discomfort and noted that 
the veteran had a history of an irritable bowel and colon, 
negative colonoscopies, no signs or symptoms of obstruction 
and a nontender abdomen.  Despite these findings, he 
suggested further evaluation of the veteran's symptoms.   

The evidence of record does not include a medical opinion 
attributing the veteran's current stomach complaints to a 
particular stomach disorder.  However, the Board accepts the 
VA examiner's April 1998 diagnosis of stomach discomfort as 
sufficient evidence of a current stomach disorder.  The VA 
examiner's comments appear to indicate that he was unable to 
attribute the symptoms to any particular disorder in the 
absence of further testing.  The Board also accepts the VA 
examiner's April 1998 comments as sufficient to satisfy the 
nexus element of a well-grounded claim.  After diagnosing 
stomach discomfort, he acknowledged the veteran's history of 
an irritable bowel and colon and suggested that further 
evaluation of the veteran's symptoms was needed.  Reading 
these comments in conjunction with the service medical 
records, which establish that the veteran was regularly 
treated for and diagnosed with multiple stomach disorders 
from 1959 to 1980, the Board believes the VA examiner was 
suggesting a link, albeit a tenuous one, between the 
veteran's stomach discomfort and his in-service stomach 
complaints.

The veteran has submitted service medical records disclosing 
regular in-service treatment for variously diagnosed stomach 
disorders, a current diagnosis of stomach discomfort, and a 
VA examiner's opinion suggesting a link between the current 
stomach discomfort and history of irritable bowel syndrome, 
one of the stomach disorders diagnosed in service.  Based on 
this supporting evidence, the Board finds the veteran's claim 
plausible and thus well grounded.  The Board also finds, 
however, as will be discussed below, that additional 
development by the RO is necessary before the Board can 
decide the merits of the veteran's claim.



ORDER

The claim of entitlement to service connection for a stomach 
disorder, including colitis, is found to be well grounded, 
and to this extent only, it is granted.


REMAND

Once a veteran has submitted a well-grounded claim, the VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1468-
1469.  This duty to assist includes the obligation to develop 
facts when the record before the Board is clearly inadequate.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, 
the record is inadequate because a VA examiner's April 1998 
opinion suggests, but does not definitively establish, a 
etiological relationship between the veteran's current 
stomach discomfort and his period of active service.  At 
present there is no medical opinion of record indicating that 
a current stomach disorder is at least as likely as not 
related to the veteran's in-service stomach complaints.  In 
light of the foregoing, the Board believes that a VA medical 
opinion discussing the etiology of any stomach disorder 
present is needed.

In addition, with regard to the veteran's claim of 
entitlement to a compensable evaluation under 38 C.F.R. § 
3.324 (1999), the Board finds that this issue is inextricably 
intertwined with the claim of entitlement to service 
connection for a stomach disorder.  A grant of the latter 
claim would necessitate the assignment of an evaluation for a 
stomach disorder.  If the RO chose to assign a compensable 
evaluation in such a case, the former claim would be rendered 
moot from the effective date of such an award.  The Board, 
therefore, cannot presently rule on the claim of entitlement 
to a compensable evaluation for multiple noncompensable 
disabilities pursuant to the provisions of 38 C.F.R. § 3.324.  
Accordingly, this claim is deferred pending the RO's 
disposition on the veteran's service connection claim.

To ensure that the record contains all evidence necessary for 
an equitable disposition of the veteran's claims, this case 
is REMANDED to the RO for the following development:

1.  The RO should afford the veteran a VA 
examination for the purpose of 
determining the etiology of any current 
stomach disorder that exists.  In regard 
to scheduling the examination, the RO 
should specifically advise the veteran of 
the need to report for the examination 
and that his failure, without good cause, 
to report for such examination or 
reexamination, could have an adverse 
impact on his claim.  38 C.F.R. § 3.655 
(1999).  Prior to the examination, the RO 
should furnish the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should: identify all stomach 
disorder(s) shown to exist; and offer an 
opinion as to whether it is at least as 
likely as not that any current stomach 
disorder(s) identified are related to the 
veteran's period of active service.  The 
examiner's attention is called to the 
stomach complaints and findings in 
service from 1959 to 1980.  The examiner 
should include detailed rationale for all 
opinions expressed.

2.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

3.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on the additional evidence received.  If 
either benefit sought is denied, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding these claims, the Board intimates 
no opinion, favorable or unfavorable, as to the claims' 
merits.  The veteran is free to submit any additional 
evidence he wishes to have considered in connection with his 
appeal; however, he is not required to act until further 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

